Digitally signed by
                                                                        Reporter of
                                                                        Decisions
                                                                        Reason: I attest to
                      Illinois Official Reports                         the accuracy and
                                                                        integrity of this
                                                                        document
                              Appellate Court                           Date: 2020.12.29
                                                                        10:59:15 -06'00'



                  People v. Dunn, 2020 IL App (1st) 150198



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           MAURICE DUNN, Defendant-Appellant.



District & No.    First District, Sixth Division
                  No. 1-15-0198



Filed             May 8, 2020



Decision Under    Appeal from the Circuit Court of Cook County, No. 79-CR-4915; the
Review            Hon. Paul P. Biebel Jr., Judge, presiding.



Judgment          Affirmed.


Counsel on        J. Damian Ortiz, of UIC John Marshall Law School Pro Bono
Appeal            Litigation Clinic, of Chicago, for appellant.

                  Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg
                  and Margaret M. Smith, Assistant State’s Attorneys, of counsel), for
                  the People.



Panel             JUSTICE HARRIS delivered the judgment of the court, with opinion.
                  Presiding Justice Mikva and Justice Cunningham concurred in the
                  judgment and opinion.
                                               OPINION

¶1       Defendant, Maurice Dunn, appeals from the circuit court’s denial of leave to file a
     successive petition for relief under the Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1
     et seq. (West 2014)). On appeal, he contends that the court erred in denying him leave to file
     his successive petition when he had standing under the Act to pursue his claim of actual
     innocence because of the ongoing requirement that he register as a sex offender. We affirm.

¶2                                        I. JURISDICTION
¶3       The circuit court denied defendant’s postconviction petition on December 3, 2014.
     Defendant filed a notice of appeal on December 19, 2014. Accordingly, this court has
     jurisdiction pursuant to Illinois Supreme Court Rule 651 (eff. July 1, 2017), governing appeals
     in postconviction proceedings.

¶4                                         II. BACKGROUND
¶5        Defendant was charged with rape and aggravated battery based upon an incident on July
     30, 1979. His first trial ended in a mistrial. Defendant was then retried in September 1980. The
     evidence at defendant’s second jury trial established that the victim, C.D., was sexually
     assaulted and choked by a man as she was walking her dog. C.D. saw the attacker’s face and
     identified him as defendant in court. Defendant was found guilty of rape, aggravated battery
     causing great bodily harm, and aggravated battery on a public way. On October 10, 1980,
     defendant was sentenced to an extended term of 40 years in prison for rape.
¶6        On direct appeal, defendant contended that (1) his second trial violated double jeopardy,
     (2) he was denied the effective assistance of counsel because defense counsel was unprepared,
     (3) the trial court erred in denying a motion to suppress C.D.’s in-court identification, (4) he
     was not proven guilty beyond a reasonable doubt, (5) he was not indicted with aggravated
     battery on a public way, and (6) the trial court abused its discretion in sentencing him to an
     extended term. This court vacated defendant’s conviction for aggravated battery on a public
     way and otherwise affirmed. See People v. Dunn, 1-80-2898 (1983) (unpublished order under
     Illinois Supreme Court Rule 23).
¶7        In January 1989, defendant filed a pro se postconviction petition alleging that (1) he was
     denied the effective assistance of counsel, (2) the State withheld material evidence favorable
     to him, (3) the State used peremptory challenges to exclude black jurors, (4) his request for a
     reduction of sentence was proper, (5) the trial court erred in denying his motion to suppress
     the victim’s in-court identification, (6) the trial court abused its discretion in sentencing him to
     an extended term, (7) his second trial violated double jeopardy, and (8) he was not proven
     guilty beyond a reasonable doubt. The petition was docketed and postconviction counsel
     appointed. On April 19, 1989, the State filed a motion to dismiss, which the circuit court
     granted on June 10, 1996.
¶8        While the petition was pending, defendant sent letters to the State and the trial court
     requesting genetic testing or “chemical castration.” Defendant’s attorney then filed a motion
     to compel genetic testing, which was later withdrawn.
¶9        On appeal, defendant contended that the circuit court erred in dismissing his postconviction
     petition, which contained a viable claim of innocence based on the assertion that genetic testing

                                                  -2-
       would exonerate him. In the alternative, defendant requested that the case be remanded for
       further proceedings because he was denied the reasonable assistance of postconviction counsel
       when she did not amend his pro se petition to include a claim of actual innocence. This court
       reversed the dismissal of defendant’s petition and remanded the cause to the circuit court for
       consideration of defendant’s motion for genetic testing. People v. Dunn, 306 Ill. App. 3d 75,
       80-81 (1999). The record reveals that defendant’s motion for genetic testing was ultimately
       dismissed by the circuit court.
¶ 10       Defendant was released from prison in June 2001. He subsequently completed parole and
       registered as a sex offender. 1
¶ 11       On July 23, 2014, defendant sought leave, through counsel, to file a successive petition for
       postconviction relief alleging actual innocence. The petition acknowledged that defendant was
       “no longer serving a custodial sentence” but asserted that section 122-1(c) of the Act
       eliminated the statute of limitations for claims of actual innocence “regardless of custodial
       status.” The petition then alleged actual innocence based upon new evidence that (1) C.D.
       misidentified defendant in a police lineup “based on analysis of the lineup using
       recently[ ]enacted Illinois standards”; (2) the State willfully or inadvertently concealed C.D.’s
       rape kit before defendant’s first trial; and (3) Vernon Watson, who was convicted for a series
       of “nearly identical” sexual assaults in the same area where C.D. was assaulted, made a “tacit”
       confession. The circuit court entered a written order denying defendant leave to file the petition
       because he lacked standing under the Act when he was neither in prison nor on parole.
       Defendant filed a timely notice of appeal.

¶ 12                                          III. ANALYSIS
¶ 13       On appeal, defendant contends that the fact that he has completed his sentence does not
       prevent him from advancing a claim of actual innocence under the Act. He notes that although
       he has completed his sentence and parole, he is still required to register as a sex offender, which
       entails restrictions on his residence and employment as well as sanctions for nonregistration.
       The State responds that the circuit court properly denied defendant leave to file a successive
       postconviction petition based upon a lack of standing because he completed his sentence and
       parole more than a decade before he sought leave to file the petition at issue.
¶ 14       The Act contemplates the filing of only one petition without leave of court (725 ILCS
       5/122-1(f) (West 2014)), and “any claim not presented in an original or amended petition is
       waived.” People v. Sanders, 2016 IL 118123, ¶ 24. A defendant must overcome “immense
       procedural default hurdles” in order to file a successive postconviction petition. People v.
       Tenner, 206 Ill. 2d 381, 392 (2002). Leave of court may be granted when a defendant
       demonstrates cause for failing to raise the claim in his earlier petition and prejudice resulting
       from that failure. 725 ILCS 5/122-1(f) (West 2014). “Cause” is established when the defendant
       shows that some objective factor impeded his ability to raise the claim in the original
       postconviction proceeding. Tenner, 206 Ill. 2d at 393. “Prejudice” is established when the
       defendant shows that the claimed error so infected his trial that the resulting conviction violated

           1
            Although defendant states in his brief that he was released from prison in 2002, he stated in a
       pro se filing in the record that he was released from prison in June 2001. The parties agree that
       defendant has completed his parole and is a registered sex offender, although the record does not reveal
       the precise dates he was released and registered.

                                                      -3-
       due process. Id. A defendant must establish both cause and prejudice. People v. Edwards, 2012
       IL 111711, ¶ 22. We review de novo the trial court’s denial of leave to file a successive
       postconviction petition. People v. Bailey, 2017 IL 121450, ¶ 13.
¶ 15       Generally, to initiate an action under the Act, a person must be “imprisoned in the
       penitentiary.” 725 ILCS 5/122-1(a) (West 2014). Our supreme court has determined that a
       defendant is “ ‘imprisoned’ ” when his liberty is curtailed in some way by the State because of
       the criminal conviction that he is attempting to challenge. People v. Carrera, 239 Ill. 2d 241,
       246-47 (2010). A defendant’s liberty is curtailed when he is “always on a string, and [the State]
       may pull the string whenever [it] please[s].” (Internal quotation marks omitted.) People v.
       Martin-Trigona, 111 Ill. 2d 295, 300 (1986).
¶ 16       “[A] defendant retains standing under the Act so long as he is challenging a conviction
       from which he continues to serve some form of sentence, such that his liberty would be directly
       affected by invalidating his conviction.” People v. Stavenger, 2015 IL App (2d) 140885, ¶ 9;
       see also People v. Pack, 224 Ill. 2d 144, 147, 152 (2007) (a defendant sentenced to aggregate
       term of 67 years in prison could bring a claim under the Act 13 years after sentencing,
       challenging a conviction that resulted in a 7-year sentence because invalidation of that
       conviction would advance his release date); Martin-Trigona, 111 Ill. 2d at 300 (defendant who
       posted appeal bond had standing to file postconviction petition because he could not leave the
       state without the court’s permission, leave the country under any circumstances, or change his
       residence without restrictions); People v. Correa, 108 Ill. 2d 541, 546 (1985) (defendant who
       was serving a term of mandatory supervised release had standing to file postconviction
       petition, as the Department of Corrections retained custody of, and still supervised, defendant).
¶ 17       However, “the Act and its remedies are not available to defendants who have completed
       their sentences and merely seek to purge their criminal records.” People v. Rajagopal, 381 Ill.
       App. 3d 326, 330 (2008). A defendant who is no longer serving any part of his sentence lacks
       standing to bring a claim under the Act. Carrera, 239 Ill. 2d at 243-44, 257 (defendant who
       was subject to deportation but had completed probation lacked standing to bring a claim under
       the Act); Stavenger, 2015 IL App (2d) 140885, ¶ 12 (defendant who completed his sentence
       but had to register as sex offender lacked standing to bring a claim under the Act).
¶ 18       In this case, it is undisputed that defendant has completed his sentence and parole. In 2014,
       when defendant sought leave to file a successive postconviction petition, invalidating his
       conviction would not have affected his liberty. Accordingly, defendant lacked standing to file
       a postconviction petition in 2014 because he was no longer completing any part of his sentence.
       Defendant, however, contends that he has standing under the Act because he is required to
       register as a sex offender. We disagree, as collateral consequences resulting from a conviction
       are not actual restraints on liberty sufficient to implicate the Act. See Rajagopal, 381 Ill. App.
       3d at 331.
¶ 19       In People v. Downin, 394 Ill. App. 3d 141, 144 (2009), the court addressed the issue of
       whether registration as a sex offender was a restraint on liberty sufficient to trigger the Act or
       merely a collateral consequence of a defendant’s conviction. The court concluded that the
       registration requirement does not implicate the Act, as the registration requirement did not
       impose a restraint on liberty and was neither an element of the defendant’s sentence nor part
       of his punishment. Id. at 146. Once a defendant completes his sentence, his conviction is no
       longer an actual encumbrance, and he does not need the Act’s remedial provisions to secure
       his liberty. Id.; see also People v. Cardona, 2013 IL 114076, ¶ 24 (sex offender registration is

                                                   -4-
       not a punishment; “[r]ather, it is a regulatory scheme designed to foster public safety”). The
       court concluded that requiring a sex offender to register imposed no actual restraint on his
       liberty and was merely a collateral consequence of his conviction. Downin, 394 Ill. App. 3d at
       146. Accordingly, a defendant who has completed his sentence in its entirety lacks standing to
       file a postconviction petition, despite the registration requirement. Id. at 146-47; see also
       Stavenger, 2015 IL App (2d) 140885, ¶ 12 (rejecting the “defendant’s contention that he has
       standing under the Act by virtue of his having to register as a sex offender”).
¶ 20       Similarly, here, defendant does not have standing under the Act based upon the fact that he
       has to register as a sex offender. Any restraint on defendant’s liberty relating to his conviction
       terminated upon the completion of his sentence. See Carrera, 239 Ill. 2d at 253 (detention for
       purposes of possible deportation is not imprisonment within the meaning of the Act, as the
       defendant had already served his sentence). Therefore, defendant lacks standing to challenge
       his conviction under the Act. We are unpersuaded by defendant’s argument that because his
       sex offender status prohibits him from certain residences or jobs, his liberty is effectively
       restrained. Any such restrictions are not part of his sentence or otherwise an actual restraint
       arising from his conviction. They are, instead, merely collateral consequences of his
       conviction. See Downin, 394 Ill. App. 3d at 146.
¶ 21       Therefore, because defendant was no longer serving any portion of his sentence when he
       filed a motion for leave to file a successive postconviction petition, he had no standing to seek
       postconviction relief (Stavenger, 2015 IL App (2d) 140885, ¶ 9), and the circuit court properly
       denied him leave to file the petition.

¶ 22                                     IV. CONCLUSION
¶ 23      For the forgoing reasons, we affirm the judgment of the circuit court of Cook County.

¶ 24      Affirmed.




                                                   -5-